REL:    09/19/2014




Notice: This opinion is subject to formal revision before publication in the advance
sheets of Southern Reporter. Readers are requested to notify the Reporter of Decisions,
Alabama Appellate Courts, 300 Dexter Avenue, Montgomery, Alabama 36104-3741 ((334)
229-0649), of any typographical or other errors, in order that corrections may be made
before the opinion is printed in Southern Reporter.




           SUPREME COURT OF ALABAMA
                               SPECIAL TERM, 2014

                         _________________________

                                  1130890
                         _________________________

  Debora Willingham, as the administrator of the Estate of
                  Brandy Matthews, deceased

                                          v.

       Rodney Matthews, as the administrator of the Estate of
                  Joshua Taylor Matthews, deceased

                     Appeal from DeKalb Circuit Court
                              (CV-13-900066)

WISE, Justice.

        Debora Willingham, as the administrator of the estate of

Brandy       Matthews,    deceased      ("Willingham"),         appeals      from    a

summary judgment entered by the DeKalb Circuit Court ("the
1130890

trial court") on her complaint for a judgment declaring the

rights, duties, and liabilities of the parties under § 43-8-

253, Ala. Code 1975, which is known as "the Slayer's Statute."

                 Facts and Procedural History

      Brandy Matthews and Joshua Taylor Matthews were married

in September 2004.    On March 20 or March 21, 2011, Brandy died

as a result of gunshot wounds inflicted by Joshua.         Brandy's

death was determined to be a homicide.           On the same date,

Joshua died as a result of a self-inflicted gunshot wound.

      Brandy and Joshua both died intestate.           Willingham,

Brandy's mother, was appointed by the DeKalb Probate Court as

the   administrator   of    Brandy's   estate.    Rodney   Matthews

("Matthews"), Joshua's brother, was appointed by the DeKalb

Probate Court as the administrator of Joshua's estate.

      On March 20, 2013, Willingham filed a complaint for a

declaratory judgment in the trial court, stating that there

was a justiciable controversy between Brandy's estate and

Joshua's estate as to their respective rights, duties, and

liabilities   based    on   Willingham's    interpretation   of   §

43-8-253. She contended that, upon application of § 43-8-253,

      "Joshua Taylor Matthews would have been unable to
      inherit from Brandy Matthews. Furthermore, based

                                 2
1130890

    upon the actions of Joshua Taylor Matthews, his
    property is to pass as if he had predeceased [Brandy
    Matthews]. In other words, the estate of Joshua
    Taylor Matthews would pass to his spouse, Brandy
    Matthews. In this instance, the estate of Joshua
    Taylor Matthews should pass directly to the estate
    of Brandy Matthews."

    On November 19, 2013, Willingham filed a motion for a

summary judgment.   Based on her interpretation of § 43-8-253,

she argued that Joshua's estate should pass directly to

Brandy's estate.     On January 14, 2014, Matthews filed a

response to the motion for a summary judgment.   He argued that

§ 43-8-253 addresses only how Brandy's estate would pass but

not how Joshua's estate would pass and that it therefore would

have no bearing on the administration of Joshua's estate.

    On January 30, 2014, the trial court conducted a hearing

on the summary-judgment motion, and on February 4, 2014, it

entered a summary judgment declaring that § 43-8-253 applied

to the passing of Brandy's estate but not to the passing of

Joshua's estate.    Willingham appealed that judgment to this

Court.

                      Standard of Review

         "An order granting or denying a summary judgment
    is reviewed de novo, applying the same standard as
    the trial court applied.      American Gen. Life &
    Accident Ins. Co. v. Underwood, 886 So. 2d 807, 811

                               3
1130890

       (Ala. 2004). In addition, '[t]his court reviews de
       novo a trial court's interpretation of a statute,
       because only a question of law is presented.' Scott
       Bridge Co. v. Wright, 883 So. 2d 1221, 1223 (Ala.
       2003).   Where, as here, the facts of a case are
       essentially undisputed, this Court must determine
       whether the trial court misapplied the law to the
       undisputed facts, applying a de novo standard of
       review. Carter v. City of Haleyville, 669 So. 2d
       812, 815 (Ala. 1995).      Here, in reviewing the
       [entry] of a summary judgment when the facts are
       undisputed, we review de novo the trial court's
       interpretation of statutory language and our
       previous caselaw on a controlling question of law."

Continental Nat'l Indem. Co. v. Fields, 926 So. 2d 1033, 1034-

35 (Ala. 2005).

                            Discussion

       Willingham argues that, because Brandy's death was the

result of an intentional and felonious action on Joshua's

part, the trial court erred in finding that, for purposes of

administering Joshua's estate, Brandy should be considered to

have    predeceased   Joshua.   In   its   order   on   the   summary-

judgment motion, the trial court found:

            "On either March 20 or March 21, 2011, Joshua
       Matthews killed his wife, Brandy Matthews. He then
       killed himself. Both Joshua and Brandy died
       intestate. A personal representative has been
       appointed for each of their estates and the
       administration of each estate has been removed to
       Circuit Court. In this action, the Administratrix
       of Brandy's estate has filed a declaratory judgment
       action against the Administrator of Joshua's estate

                                4
1130890

    seeking a determination of the effect of Ala. Code
    § 43-8-253 on this case.

                             "Law

               "'(a) A surviving spouse, heir or
          devisee who feloniously and intentionally
          kills the decedent is not entitled to any
          benefits under the will or under articles
          3 through 10 of this chapter, and the
          estate of decedent passes as if the killer
          had predeceased the decedent. Property
          appointed by the will of the decedent to or
          for the benefit of the killer passes as if
          the killer had predeceased the decedent.'

    "Ala. Code [1975,] § 43-8-253.

                         "Discussion

         "A restatement of § 43-8-253 in which the
    decedents' names are inserted is instructive of this
    matter.

               "'(a) [Joshua Matthews,] [a] surviving
          spouse    ...    who     feloniously    and
          intentionally kill[ed Brandy Matthews] is
          not entitled to any benefits under ...
          articles 3 through 10 of this chapter, and
          the estate of [Brandy Matthews] passes as
          if [Joshua Matthews] had predeceased
          [Brandy Matthews]. ...'

         "It is clear by reading the statute in this
    manner that Brandy Matthews's estate shall pass as
    though Joshua Matthews predeceased her. Summary
    judgment on this issue is appropriate.

         "It is also clear that this statute refers only
    to what happens to the estate of the person who was
    the victim of the homicide. That is, this statute
    only refers to what happens to the estate of Brandy

                              5
1130890

    Matthews. The reference in the statute that 'the
    estate of the decedent passes as if the killer had
    predeceased the decedent' does not refer to what
    happens to the killer's estate.

         "Therefore, it is clear that Joshua Matthews's
    estate shall be administered in accordance with the
    general statutes governing the situation in which
    Brandy Matthews predeceased him. Summary judgment on
    this issue is appropriate.

                          "Conclusion

         "Consistent with the findings of the Court as
    stated above, it is hereby ORDERED as follows:

               "1. The estate of Brandy Matthews
          shall be administered as though Joshua
          Matthews predeceased her. Summary judgment
          is hereby granted on this issue.

               "2. The estate of Joshua Matthews
          shall be administered in accordance with
          the   general   statutes   governing   the
          situation   in   which   Brandy   Matthews
          predeceased him.     Summary judgment is
          hereby granted on this issue."

    Willingham   argues   that   the   trial   court    should   have

applied § 43-8-253 to find that Joshua's estate would be

administered as if he had predeceased Brandy.          Section 43-8-

253 provides, in pertinent part:

         "(a) A surviving spouse, heir or devisee who
    feloniously and intentionally kills the decedent is
    not entitled to any benefits under the will or under
    articles 3 through 10 of this chapter, and the
    estate of decedent passes as if the killer had
    predeceased the decedent. Property appointed by the

                                 6
1130890

    will of the decedent to or for the benefit of the
    killer passes as if the killer had predeceased the
    decedent.

          "....

         "(c) A named beneficiary of a bond, life
    insurance policy, or other contractual arrangement
    who   feloniously  and   intentionally  kills   the
    principal obligee or the person upon whose life the
    policy is issued is not entitled to any benefit
    under the bond, policy or other contractual
    arrangement, and it becomes payable as though the
    killer had predeceased the decedent.

         "(d) Any other acquisition of property or
    interest by the killer shall be treated in
    accordance with the principles of this section."

(Emphasis added.)    Based on the plain language of § 43-8-

253(a), the statute applies only to the estate of the murdered

decedent, not the estate of the party who feloniously and

intentionally killed the decedent.   See Alfa Life Ins. Corp.

v. Bonner, 933 So. 2d 362, 365-66 (Ala. Civ. App. 2005)

(stating that "subsection (a) of the Slayer's Statute prevents

the party who intentionally kills a decedent from receiving

'any benefits under the will or under articles 3 through 10

of' the Probate Code, that is, from 'the estate of the

decedent'").   Further, Willingham has not cited any authority

to support her proposition that, under § 43-8-253, Joshua's

estate should pass as if he had predeceased Brandy.   None of

                               7
1130890

the cases cited by Willingham address the issue of how a

probate court should treat the estate of a person who has

murdered his or her spouse and then committed suicide.             In

fact, during the hearing on the motion for a summary judgment,

counsel for Willingham conceded that she had not "found a case

exactly like this on point."

    Willingham also asserts:

         "The commentary [to § 43-8-253] also mentions
    that '[i]n many of the cases arising under this
    section there may be no criminal prosecution because
    the murderer has committed suicide.'     This shows
    that the legislature knew that a situation like the
    instant one could occur."

However,   that   language   comes   from   the   portion    of   the

Commentary to § 43-8-253 that explains why, although the

matter addressed by the statute appears to be criminal in

nature, it is actually a proper matter for the probate courts.

The Commentary does not include any discussion as to how a

murdering spouse's estate will pass in situations involving a

murder-suicide.     Therefore, the language in the Commentary

that Willingham relies upon does not support her assertions.

                             Conclusion

    For    the    above-stated   reasons,   Willingham      has   not

established that the trial court erred in finding that § 43-8-

                                 8
1130890

253 is not applicable to the administration of Joshua's

estate.   Accordingly, we affirm the trial court's judgment.

    AFFIRMED.

    Moore, C.J., and Stuart, Parker, and Shaw, JJ., concur.




                              9